Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-9,12-15,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (PG Pub 2015/0102366 A1).
Regarding claim 1, Wada teaches a light emitting device comprising: a mounting board (11, fig. 1A); a plurality of light emitting elements (12) disposed on the mounting board; a plurality of light transmissive members (13), each located on an upper surface of a respective one of the light emitting element; a first cover member located on or above the mounting board, the first cover member comprising: a first reflective material containing layer (16 between LEDs 12) disposed between the light emitting elements and containing a first reflective material (paragraph [0103]), and a light transmissive layer (14, paragraph [0121]) disposed between the light transmissive members; and a second cover member (16 between LED 12 and frame 15) disposed around the light emitting elements.  
Regarding claim 2, Wada teaches the light emitting device according to claim 1, further comprising: a frame (15, fig. 1A) around the light emitting elements on the mounting board, wherein the second cover member is disposed between the frame and the light emitting elements.  
Regarding claim 3, Wada teaches the light emitting device according to claim 1, wherein the light transmissive layer covers half or more of lateral surfaces (surface 21b, fig. 5) of the light transmissive members from a side on which the light emitting elements are located.  
Regarding claim 6, Wada teaches the light emitting device according to claim 1, wherein the light transmissive members comprise a wavelength conversion material (paragraph [0084]).  
Regarding claim 7, Wada teaches the light emitting device according to claim 1, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 8, Wada teaches the light emitting device according to claim 2, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 9, Wada teaches the light emitting device according to claim 3, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 12, Wada teaches the light emitting device according to claim 6, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 13, Wada teaches the light emitting device according to claim 1, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Regarding claim 14, Wada teaches the light emitting device according to claim 2, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Regarding claim 15, Wada teaches the light emitting device according to claim 3, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Regarding claim 18, Wada teaches the light emitting device according to claim 6, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Regarding claim 19, Wada teaches the light emitting device according to claim 7, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Regarding claim 20, Wada teaches the light emitting device according to claim 8, wherein the second cover member contains a second reflective material (paragraph [0103]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4,10,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (PG Pub 2015/0102366 A1) as applied to claim 1 above, and further in view of Kaminura (US Patent 5,946,022).
Regarding claim 4, Wada remains as applied in claim 1.
Wada does not teach the light emitting device according to claim 1, wherein a distance between the light transmissive members is in a range of 10 µm to 200 µm.  
In the same field of endeavor, Kaminura teaches the distance between adjacent light emitting elements to be in a range of 10 µm to 200 µm (u1=11 µm, fig. 10, column 1, line 63), thus between the light transmissive members in Wada’s invention, and the distance affects the resolution of the overall display (column 1, lines 61-67).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust a distance between the light transmissive members to be in a range of 10 µm to 200 µm, for example, by optimizing the resolution of the display according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Wada teaches the light emitting device according to claim 4, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 16, Wada teaches the light emitting device according to claim 4, wherein the second cover member contains a second reflective material (paragraph [0103]).  

Claim(s) 5,11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (PG Pub 2015/0102366 A1) as applied to claim 1 above, and further in view of Sato et al (PG Pub 2016/0093777 A1).
Regarding claim 5, Wada remains as applied in claim 1.
Wada does not teach at least one light guide member covering at least one of the lateral surfaces of at least one of the light emitting elements.  
In the same field of endeavor, Sato teaches at least one light guide member (50, fig. 1B) covering at least one of the lateral surfaces of at least one of the light emitting elements (20), for the benefit of improving light conversion efficiency (paragraph [0051]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting device to comprise at least one light guide member covering at least one of the lateral surfaces of at least one of the light emitting elements for the benefit of improving light conversion efficiency.
Regarding claim 11, Wada teaches the light emitting device according to claim 5, wherein the second cover member covers lateral surfaces of the light emitting elements and lateral surfaces of the light transmissive members (fig. 1A).  
Regarding claim 17, Wada teaches the light emitting device according to claim 5, wherein the second cover member contains a second reflective material (paragraph [0103]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899